FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAY JOHNSON,                                     No. 10-56135

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02787-UA-
                                                 DUTY
    v.

WINN RESIDENTIAL; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

      Jay Johnson appeals pro se from the district court’s order denying him in

forma pauperis status in his action under the Fair Housing Act. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Tripati

v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Johnson does not raise the district court’s denial of in forma pauperis status

in his brief, and thus it is waived. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009) (per curiam) (“This court will not ordinarily consider matters on

appeal that are not specifically and distinctly raised and argued in appellant’s

opening brief.” (citation and internal quotation marks omitted)).

        Contrary to Johnson’s contention and to the extent that he raised it before the

district court, there was no error in failing to consolidate this case with Johnson’s

other federal action that was already pending on appeal when Johnson filed this

case.

        AFFIRMED.




                                            2                                      10-56135